Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/622,555, which was filed 12/13/19. In a preliminary amendment 12/13/19, claims 3, 6-8, 10, 13, and 16-18 were amended. Claims 1-20 are pending in the application and have been considered. This is a Pilot-First Action Interview Office Action (FAI Step 2) and will adopt the abbreviated rejection style used in previous FAI Step 1 pre-interview communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LePhuoc, D. et al. (“The Graph of Things: A Step towards the Live Knowledge Graph of connected .

Consider claim 1, LePhuoc discloses a method implemented using one or more processors (abstract; page 26, left column, 3rd paragraph, last sentence, "Our back-end data management system"), comprising: analyzing two or more live data streams (page 26, left column, 3rd paragraph, "analyze a high throughput of data from multiple disparate live data sources", "collect and curate useful RDF-based facts from loT raw data to create a graph that plays the role as a unified and live view of data objects about "Things""; page 27, right column, last, paragraph, "we consider social media such as Twitter, Facebook, RSS feeds as "Social Things" which "sense" events")]based on the analyzing, identifying one or more entities associated with a developing event (page 26, right column, 2nd paragraph, "view of real world events and phenomena"; page 27, right column, last, paragraph, "we consider social media such as Twitter, Facebook, RSS feeds as "Social Things" which "sense" events"), wherein the one or more entities form part of a general-purpose knowledge graph that includes a plurality of entity nodes and a plurality of edges between the plurality of entity nodes, wherein the plurality of entity nodes represent entities and the plurality of edges represent relationships between the entities (wherein the different entities are recognized and identified using background general-purpose knowledge graphs (comprising nodes and edges representing relationships between nodes) such as disclosed at least in the following passages: page 26, right column, penultimate paragraph, "extracting relevant spatial data from LinkedGeoData, Geonames dataset and other relevant known concepts or entities from DBpedia (which are integrated in YAGO)"; page 26, right column, last paragraph, "interlinking with the relevant known entities from DBpedia and YAGO"; page 27, left column, 1st paragraph, "YAGO and DBpedia have several links to other "blizzard events" happening in the past", paragraph bridging pages 27 and 28, " the extracted RDF subgraph is driven by SSN ontology, nd paragraph, "The search engine based on this graph can benefit greatly from direct access to these nature relationships to have an intrinsic view of real world events and phenomena")] and causing one or more computing devices to render, as output, the new information (abstract, Fig. 6). 

Claims 11 and 20 recite similar limitations to those in claim 1, and similar reasoning applies.

The limitations of dependent claims 3 and 13 are found in LePhuoc Section 4.1 Demonstrations, on pages 30-31 (receiving a user query seeking information and querying the knowledge graph).

The limitations of dependent claims 7 and 17 are found in LePhuoc page 26, which describes detecting urgent situations by analyzing the data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LePhuoc in view of Steiner, T. et al., (“Adding Realtime Coverage to the Google Knowledge Graph;” CEUR Workshop Proceedings; vol. 314; 4 pages; October 3, 2012).

.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LePhuoc in view of Hu (20170316175).

The limitations of dependent claims 4, 5, 14, and 15 are not specifically mentioned by LePhuoc, but instead are disclosed by Hu ([0025] In the user query system, if no relation is found in the local knowledge base to answer the query, the system may be arranged to carry out public data monitoring in real time.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePhuoc to include the teachings of Hu in order to address the difficulties of large scale monitoring identified by Hu ([0007]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LePhuoc in view of Takeda (2015/0302019).

The limitations of dependent claims 6 and 16 are not specifically mentioned by LePhuoc, but instead are disclosed by Takeda (it is examined to use disaster witness reports through social media as "sensors by human". The social media in this connection is media used by users for positing and exchanging messages on line and thereby performing information distribution. Examples of social media .

Claims 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LePhuoc in view of Estes (9,348,815).

The limitations of dependent claims 8 and 18 are not specifically mentioned by LePhuoc, but instead are disclosed by reference Estes (upon completion of the NLP process, the text has been broken down into its constituent parts, forming a basic foundation of contextual meaning Using this foundation, other analytic functions can then be performed, such as identifying and cataloging significant activities (or assertions) between entities. In a grammatical sense, these can be looked at as subject-predicate-object triples, as they describe specific activities that occur between entities (e.g., a person, place, or thing). These assertions can then be categorized to describe specific types of activities, such as communications activities and/or purchase/acquisition activities. Col 13 lines 31-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePhuoc to include the teachings of Estes in order to assist in making meaningful connections between disparate sources of information, as suggested by Estes (Col 1 lines 35-39).

The limitations of dependent claim 10 are not specifically mentioned by LePhuoc, but instead are disclosed by Estes (Entity nodes can be considered as fundamental building blocks of the knowledge sub-graph, representing the global aggregation of information from prototype nodes. Each entity can .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LePhuoc in view of Estes, in further view of Zheng (2013/0297688).

The limitations of dependent claims 9 and 19 are not specifically mentioned by LePhuoc and Estes, but instead are disclosed by Zheng ([0007], [0031], [0038], which disclose using push strategies to send content to a user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePhuoc and Estes to include the teachings of Zheng in order to assist the user in finding meaningful information, as suggested by Zheng ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                      09/17/21